  Case 17-03684           Doc 70       Filed 09/10/21 Entered 09/10/21 12:31:12                     Desc Main
                                         Document     Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                                )
                                                      )
SABRI YOUSEF                                          )     NO. 17-03684
                                                      )
                                                      )
                                                      )     CHAPTER 13
                           Debtor.                    )
                                                      )
                                                      )     Honorable Lashonda A. Hunt

                                              NOTICE OF MOTION

TO: Glen Stearns, Chapter 13 Trustee (via ECF)
    Codilis and Associates, P.C., representing Ocwen Loan Servicing, LLC (via ECF)
    Cervantes Chatt & Prince PC, representing River Hills Neighborhood Association (via ECF)
    The Law Office of William J Factor, Ltd, representing The Federal Savings Bank (via ECF)

PLEASE TAKE NOTICE that on September 17, 2021 at 10:15 a.m., the undersigned will appear before the
Honorable Lashonda A. Hunt, or any judge sitting in that judge’s place, and present the Motion to Sell Property on
Shorten Notice, a copy which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal appearance in
court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and password.

To appear by telephone, call Zoom for government at 1-666-254-5252 or 1-646-828-7666. Then enter the meeting
ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 165 5696 and the password is 7490911. The
meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of Objection no
later than two (2) business days before the date. If a Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.

                                               Certificate of Service
                   I, Jonathan R. Haddad, hereby certify that I caused a copy of this notice and attached Motion to
Sell Property on Shorten Notice to be served, via U.S. mail to all Parties on the attached service list and
electronically through ECF to Glenn Stearns (Chapter 13 Trustee), Codilis and Associates, P.C., Cervantes Chatt &
Prince PC and The Law Office of William J Factor, LTD on September 10, 2021, before the hour of 5:00 p.m. from
the office located at 1147 W. 175th Street, Homewood, IL, 60430.

                                                      BY:      /s/ Jonathan R. Haddad
                                                               Jonathan R. Haddad, Esq.
                                                               Counsel for Debtor
                                                               The Law Offices of Jonathan R. Haddad
                                                               1147 W. 175th Street
                                                               Homewood, IL 60430
                                                               Phone (708) 942-8522
                                                               ATTORNEY NO: 6319215
Case 17-03684   Doc 70     Filed 09/10/21 Entered 09/10/21 12:31:12   Desc Main
                             Document     Page 2 of 5



                  Ally Bank
                  PO Box 130424
                  Roseville MN 55113-0004

                  Ally Financial
                  Po Box 380901
                  Bloomington, MN 55438

                  Boodell & Domanskis, LLC
                  One North Franklin, Suite 1200
                  Chicago, IL 60606

                  Capital One Bank (USA), N.A.
                  PO Box 71083
                  Charlotte, NC 28272-1083

                  Chase Card
                  Attn: Correspondence
                  Po Box 15298
                  Wilmington, DE 19850

                  Citibank/Sears
                  Po Box 6282
                  Sioux Falls, SD 57117

                  Compas Eq Fn
                  15 W 580 Frontage
                  Burr Ridge, IL 60527

                  Franklin Mortgage
                  1381 High Street suit 107
                  Washington, MO 63090

                  Illinois Department of Revenue
                  Bankruptcy Section
                  P O Box 64338
                  Chicago IL 60664-0338

                  Illinois Department of Revenue Bankruptcy Section
                  PO Box 19035
                  Springfield, IL 62794-9035

                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101-7346

                  Ocwen Loan Servicing LLC
                  PO Box 660264
                  Dallas, TX 75266-0264

                  OneMain Financial
                  P.O. Box 3251
                  Evansville, IN 47731-3251
Case 17-03684   Doc 70    Filed 09/10/21 Entered 09/10/21 12:31:12   Desc Main
                            Document     Page 3 of 5



                  Portfolio Recovery Associates, LLC
                  PO Box 41067
                  Norfolk, VA 23541

                  Synchrony Bank
                  c/o PRA Receivables Management, LLC
                  PO Box 41021
                  Norfolk, VA 23541

                  The Federal Savings Bank
                  664 N. Western Ave
                  Lake Forest, IL 60045
  Case 17-03684          Doc 70    Filed 09/10/21 Entered 09/10/21 12:31:12          Desc Main
                                     Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTTHEIRN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                            )
                                                  )
SABRI YOUSEF                                      )   NO. 17-03684
                                                  )
                                                  )
                                                  )   CHAPTER 13
                         Debtor.                  )
                                                  )
                                                  )   Honorable Lashonda A. Hunt
                                                  )

                  MOTION TO SELL PROPERTY ON SHORTEN NOTICE
_____________________________________________________________________________________

         NOW COMES, Sabri Yousef (“Debtor”), by and through his attorney, Jonathan R.

Haddad, and moves this Honorable Court to enter an order allowing the Debtor to Sell Property

and states as follows:

         1. This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core proceeding”

            under 28 U.S.C. 157(b).

         2. On February 8, 2017, the Debtor filed a petition for relief pursuant to Chapter 13,

            Title 11 of the United States Code.

         3. This Honorable Court confirmed the Debtor’s plan on June 23, 2017.

         4. The Debtors now seek to sell their property located at 2421 River Hills Lane,

            Bolingbrook, IL 60490.

         5. The Debtors have received an offer from Jessyca Moon and Mattthew Moon to

            purchase the property for $522,000.00. See attached Exhibit A. A true and accurate

            copy of the purchase contract.

         6. The Debtors intends to use their proceeds from the sale to pay off the lien on the

            property.
 Case 17-03684      Doc 70     Filed 09/10/21 Entered 09/10/21 12:31:12           Desc Main
                                 Document     Page 5 of 5



      WHEREFORE, Debtor Sabri Yousef, respectfully requests this Honorable Court to enter

      an Order authorizing him to sell the property located at 2421 River Hills Lane,

      Bolingbrook IL 60490 and for such further additional relief that his Court may deem just

      and proper.



Dated: September 10, 2021                          Respectfully Submitted,

                                                   /s/ Jonathan R. Haddad
                                                   Jonathan R. Haddad, Esq. #6319215
                                                   Counsel for Debtor
                                                   Law Offices of Jonathan R. Haddad
                                                   1147 W. 175th Street
                                                   Homewood, IL 60430
                                                   Phone (708) 942-8522
